Exhibit Presentation Materials Good afternoon and thank you very much for being here. 2009 will be remembered as one of the most challenging years in the history of the Company.As a community banking institution, our success is inextricably linked to that of the customers and communities which we serve.Neither our customers nor our Company is immune to the economic challenges of the current recession. During 2009, despite the recessionary challenges of the economy, we: · grew total assets by $66 million; · grew net loans receivable by $30 million; · grew deposits by $73 million; · added to our capital cushion by issuing $8.8 million of preferred stock pursuant to the Treasury’s Capital Purchase Program and combined with internal capital growth we increased total equity by $13.4 million; and · were able to maintain our dividend. In addition to these financial milestones, we invested in the future by improving and expanding the branch network through which we serve our customers and deliver our services, and we transitioned and fortified the Company’s management team. We made important investments in terms of strengthening our franchise for our future.We purchased a property in Sheffield, MA which is currently undergoing renovation and will soon be a full service, state of the art office, in contrast to our current location which is extremely limited in terms of space and functionality.The office, which is scheduled to open this summer affords us the ability to compete on a level playing field in that market.We also purchased a competitors branch in Canaan.The loans and deposits have been consolidated into our existing Canaan office and we have sold the real estate associated with this purchase.And finally, on January 19, 2010, we opened our brand new, and much anticipated office in Millerton, NY. In July, we brought Cindy Bradley on board as Vice President of Credit Administration.
